Citation Nr: 1037762	
Decision Date: 10/06/10    Archive Date: 10/15/10

DOCKET NO.  08-26 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to 
September 1969. 

This appeal comes before the Board of Veterans' Appeals (Board) 
from a February 2007 rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In August 2010, the Veteran testified in a Travel Board hearing 
in front of the undersigned Veterans Law Judge.  The transcript 
of the hearing is associated with the claims file and has been 
reviewed.

The Veteran's claim was decided by the RO as whether new and 
material evidence has been submitted to reopen a claim for 
service connection for PTSD.  Effective July 13, 2010, however, 
the regulations regarding PTSD were amended.  The Board notes 
that the when a provision of law or regulation creates a new 
basis of entitlement to benefits, as through liberalization of 
the requirements for entitlement to a benefit, an applicant's 
claim of entitlement under such law or regulation is a claim 
separate and distinct from a claim previously and finally denied 
prior to the liberalizing law or regulation.  The applicant's 
latter claim, asserting rights which did not exist at the time of 
the prior claim, is necessarily a different claim.  Spencer v. 
Brown, 4 Vet. App. 283, 288-89 (1993); see also Routen v. West, 
142 F.3d 1434 (1998).  Here, the revised 38 C.F.R. § 3.304(f)(3) 
relaxed the evidentiary standard for establishing in-service 
stressors in claims for PTSD.  This revision adds to the types of 
PTSD claims that VA will accept through credible lay testimony 
alone as being sufficient to establish occurrence of an in-
service stressor without undertaking other development to verify 
the Veteran's account.  The primary effect of the amendment of 38 
C.F.R. § 3.304(f) is the elimination of the requirement for 
corroborating evidence of a claimed in-service stressor if it is 
related to the Veteran's "fear of hostile military or terrorist 
activity."  Therefore, the Board finds that the Veteran's claim 
is separate and distinct from a claim previously and finally 
denied by the RO and no longer a claim to reopen for which new 
and material evidence is required.  Therefore, the issue has been 
revised to reflect this revision.  


FINDINGS OF FACT

The evidence of record does not preponderate against the 
Veteran's claim that PTSD is related to service.


CONCLUSION OF LAW

PTSD was incurred in service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.304(f)(3) (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).  In this case, the Board is granting 
in full the benefit sought on appeal.  Accordingly, assuming, 
without deciding, that any error was committed with respect to 
either the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed.  

Service connection may be granted for a disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be 
granted for a disability shown after service, when all the 
evidence, including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 
Vet. App. 503, 505 (1992).

For service connection to be awarded for PTSD, the record must 
show: (1) a current medical diagnosis of PTSD; (2) medical 
evidence of a causal nexus between diagnosed PTSD and the claimed 
in-service stressor; and (3) combat status or credible supporting 
evidence that the claimed in-service stressor actually occurred.  
38 C.F.R. § 3.304(f).  

Effective July 13, 2010, VA amended the regulations governing 
service connection for PTSD by liberalizing, in certain 
circumstances, the evidentiary standard for establishing the 
required in-service stressor.  Specifically, the final rule 
amends 38 C.F.R. § 3.304(f) by providing that if a stressor 
claimed by a veteran is related to the veteran's fear of hostile 
military or terrorist activity and a VA psychiatrist or 
psychologist, or a psychiatrist or psychologist with whom VA has 
contracted, confirms that the claimed stressor is adequate to 
support a diagnosis of PTSD and that the veteran's symptoms are 
related to the claimed stressor, in the absence of clear and 
convincing evidence to the contrary, and provided the claimed 
stressor is consistent with the places, types, and circumstances 
of the veteran's service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  See 
38 C.F.R. § 3.304(f)(3) (2010).

In this matter, the Board finds that, under this new regulation, 
the evidence of record does not preponderate against the 
Veteran's claim for service connection for PTSD.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996) (to deny a claim on its 
merits, the evidence must preponderate against the claim).

The Veteran claims that he currently suffers from PTSD as a 
result of incidents that occurred during his service in the 
Republic of Vietnam.  The competent medical evidence shows that 
the Veteran has been diagnosed with PTSD.  VA treatment records, 
psychiatric consults and a January 1995 Compensation and Pension 
Examination show a diagnosis of PTSD.  

Additionally, the diagnosis of PTSD was based on the Veteran's 
experiences during active duty in Vietnam.  Specifically, in an 
April 2006 PTSD Assessment, a psychiatrist noted several of the 
Veteran's reported stressors, including being shot at and 
encountering enemy fire in the Republic of Vietnam.  The examiner 
provided the diagnosis of PTSD and stated that the psychological 
stressors included the traumatic experiences in Vietnam.  

The personnel file shows that the Veteran served in Vietnam from 
December 1967 to December 1968.  The DD Form 214 shows that he 
received the Vietnam Campaign Medal, the Vietnam Service Medal, 
Expert Badge (Rifle), the National Defense Service Medal and two 
Overseas Bars.  The personnel records further provide that he 
participated in the Vietnam Counter Offensive Phase III and the 
TET Counter Offensive.  Additionally, he was part of the 523rd 
Engineer Company (PC) in Vietnam.  His military occupational 
specialty was a cook.  

The Veteran asserts that he was subject to hostile fire and enemy 
attacks.  Based on the foregoing, the Veteran's claimed stressors 
are consistent with the places, types, and circumstances of his 
service based on the fact that, as demonstrated by the record, he 
served in Vietnam during the late 1960s.  The Board concedes that 
there has been no independent corroboration of the Veteran's 
claimed stressors.  However, in light of the changes in VA 
regulation applicable in this case, and because several of the 
Veteran's stressors involve fear of hostile military activity and 
have been confirmed by a VA psychologist as adequate to support a 
diagnosis of PTSD, the Board finds that the Veteran's lay 
testimony alone has established the occurrence of these 
stressors.  See 38 C.F.R. § 3.304(f)(3) (2010).  The claimed 
stressors are consistent with the circumstances of his service in 
the Republic of Vietnam, and there is not clear and convincing 
evidence contradicting their occurrence.  Accordingly, the Board 
will resolve the benefit of the doubt in the Veteran's favor and 
grant service connection for PTSD.  38 U.S.C.A. §§ 1110, 5107; 38 
C.F.R. §§ 3.102, 3.303, 3.304.

In sum, the Veteran has been diagnosed with PTSD, he claims that 
he incurred his PTSD due to fear of hostile military action 
during combat, VA medical professionals have associated his PTSD 
with his service, and based on his documented service in Vietnam, 
his claimed stressor is consistent with the places, types, and 
circumstances of his service and there is no clear and convincing 
evidence contradicting his assertions.  As such, service 
connection for PTSD is warranted.


	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for PTSD is granted.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


